                                                       




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )    Chapter 11
                                                               )
DAVID’S BRIDAL, INC., et. al.1                                 )    Case No. 18-12635 (LSS)
                                                               )
                        Debtors.                               )    (Jointly Administered)
                                                               )
                                                               )    Related D.I. 12
                                                               )

             LIMITED OBJECTION AND RESERVATION OF RIGHTS OF
          SALESFORCE.COM, INC. TO THE ASSUMPTION AND ASSIGNMENT
                  OF EXECUTORY CONTRACTS AND RELEASE
          salesforce.com, Inc. (“Salesforce”), by and through its undersigned counsel, hereby

files its limited objection and reservation of rights (the “Limited Objection”) to the proposed

assumption of the Salesforce Contract (as hereinafter defined) by David’s Bridal, Inc. and

the affiliated above-captioned Debtors (collectively, the “Debtors”) pursuant to the Joint

Prepackaged Chapter 11 Plan of Reorganization under Chapter 11 of the Bankruptcy Code

(the “Plan”).2

          Subject to the entry of an order granting the relief requested in this Limited Objection,

Salesforce does not object to the assumption of the Salesforce Contract (as hereinafter

identified) or confirmation of the Plan.




                                                            
1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: David’s Bridal, Inc.; DB Investors, Inc.; DB Holdco, Inc.; and DB Midco, Inc.
2
  See Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
[ECF 12].
{01397020;v2 }                                       ‐ 1 ‐
                                                                   Objection and Reservation of Rights of Salesforce Re
                                                                           Assumption of Executory Contracts

                                                       
                                                   



                                     RELIEF SOUGHT

          More specifically, Salesforce seeks the entry of an order (the “Confirmation Order”)

that includes the following relief and protections of Salesforce’s interests:

                  A.     Requires the Debtors to pay not less than US $351,710.49 (the

“Salesforce Cure Amount”) to Salesforce to cure the monetary default that has accrued, and

remains due and owing but unpaid as of this date, plus any additional amounts as may accrue

prior to the Confirmation Order becoming effective, as a condition of approving the

assumption of the Salesforce Contract (as hereinafter identified);

                  B.    Conditions the effectiveness of the assumption, or the assumption and

assignment, of the Salesforce Contract upon satisfaction of the following conditions:

                        1.   the payment of the Salesforce Cure Amount in full pursuant to §§

8.1, 8.2 and 8.3 of the Plan (subject to resolution of any Assumption Disputes pursuant to §

8.2(b));

                        2. in the event that the Debtors determine to assign the Salesforce

Contract after its assumption, the Debtors shall identify the prospective assignee (the

“Assignee”) of such contract and submit admissible evidence providing adequate assurance
that the Assignee is capable and willing to perform all terms and conditions of the Salesforce

Contract including, without limitation, payment of all Future Revenues (as hereinafter

identified) pursuant to such contract; and

                        3. notwithstanding anything contained in Article X of the Plan, the

Release (set forth in §10.6 (b) of the Plan) shall not be effective with respect to Salesforce,

the Salesforce Cure Amount or the Salesforce Contract unless and until the Salesforce Cure

Amount has been paid in full as otherwise provided by the Plan.

                  C.    Approves the Reservation of Rights as hereinafter set forth; and

                  D.    Grants such other relief as may be just and proper.


{01397020;v2 }                                    ‐ 2 ‐
                                                             Objection and Reservation of Rights of Salesforce Re
                                                                     Assumption of Executory Contracts

                                                   
                                                         



          The Limited Objection is based on the matters set forth herein, the Declaration of Kevin

Ramirez In Support of Limited Objection and Reservation Of Rights Of Salesforce.Com, Inc. to

the Possible Assumption of Executory Contracts (the “Ramirez Declaration”) filed in support

hereof, the files and the records in this case, and such other and further evidence as may be

submitted at or before the trial on this matter.

          Salesforce requests that the Court take judicial notice of the pleadings filed in this case

and the facts set forth in any of the Court’s orders, findings of fact and conclusions of law

pursuant to Rule 201 of the Federal Rules of Evidence (as incorporated by Rule 9017 of the

Federal Rules of Bankruptcy Procedure).

                                             BACKGROUND
          1.          Salesforce is a Delaware corporation and, among other activities, it provides

on-demand customer relationship management and software application services

(collectively, the “Salesforce Services”) to Salesforce’s business customers (individually, a

“Salesforce Customer” and, collectively, “Salesforce Customers”). See Ramirez Declaration

at ¶2.

          2.          The Debtors entered into those certain Order Forms listed below (the

“Orders”) whereby the Debtors ordered Salesforce Services and became obligated to pay

the aggregate full contract amount for such services, and Salesforce became obligated to

provide these services.
         Order No.              Order Date            Term                               Contact Number
         Q-04071                8/17/2018             8/8/18 TO 1/7/20                   1979105
         Q-01742598             4/26/2018             5/1/18 to 4/30/20                  1920266
         Q-0192411              5/30/2018             5/1/18 to 4/30/20                  1920266

See Ramirez Declaration at ¶7.

          3.          The terms and conditions applicable to the Salesforce Services that are subject

to the Orders are set forth in the Master Subscription Agreement, dated August 14, 2014, by

and between the Debtor and Salesforce (the “MSA”). See Ramirez Declaration at ¶8.

{01397020;v2 }                                         ‐ 3 ‐
                                                                          Objection and Reservation of Rights of Salesforce Re
                                                                                  Assumption of Executory Contracts

                                                         
                                                      



          4.      On September 1, 2017, and on June 28, 2018, the Debtor entered into those

certain Statement of Work (Time & Materials) (the “SOWs”) whereby the Debtors ordered

Salesforce Services and became obligated to pay the aggregate full contract amount for

such services, and Salesforce became obligated to provide these services. See Ramirez

Declaration at ¶9.

          5.      The terms and conditions applicable to the Salesforce Services that are subject

to the SOWs are set forth in the Professional Services Agreement, dated September 1, 2016,

by and between the Debtor and Salesforce (the “PSA” and the MSA, together with the
Salesforce Orders and the SOWs, constitute the “Salesforce Contract”).                    See Ramirez

Declaration at ¶10.

          The Plan of Reorganization.

          6.           On November 19, 2018 (the “Petition Date”), the Debtors filed their

individual, voluntary petitions in the above-captioned Court seeking relief under Chapter 11

of title 11 of the United States Code (the “Bankruptcy Code”).

          7.      On November 19, 2018, the Debtors filed their Plan3 seeking, among other

things, the assumption of certain executory contracts and unexpired leases (collectively, the

“Assumed Contracts”).

          8.      With respect to the Assumed Contracts, the Plan provides, in pertinent part,

that:

                  a.     as of and subject to the occurrence of the Effective Date and the payment

of any applicable Cure Amount, all executory contracts shall be deemed assumed except for

any executory contract previously rejected, subject to a motion to assume or reject, or subject

                                                            
3
    See Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
[ECF 12].

{01397020;v2 }                                      ‐ 4 ‐
                                                                Objection and Reservation of Rights of Salesforce Re
                                                                        Assumption of Executory Contracts

                                                      
                                                         



to a pending Assumption Dispute;4

                    b. subject to satisfaction of the conditions set forth above, resolution of any

Assumption Dispute and the occurrence of the Effective Date, entry of the Confirmation

Order shall constitute approval of the assumption, or assumption and assignment, and a

determination by the Bankruptcy Court that the Reorganized Debtors have provided adequate

assurance of future performance under each assumed executory contract, and the assumption

of executory contracts and unexpired leases under the Plan may include the assignment of

certain of such contracts to Affiliates;5

                    c.        the Debtors must serve a notice on counterparties to executory

contracts and unexpired leases to be assumed, or assumed and assigned, reflecting the

Debtors’ intention to assume (or assume and assign) the executory contract or unexpired

lease in connection with the Plan and indicating that the Cure Amount shall be asserted

against the Debtors or the Reorganized Debtors, as applicable; and

                    d.        all Cure Amounts shall be paid by the Debtors or the Reorganized

Debtors, as applicable, in the ordinary course; 6

           9.       On November 30, 2018, the Debtors filed their Assumption Notice.7 Despite

the provisions of the Plan, the Assumption Notice does not identify either the specific

                                                            
4
  See Plan at §8.1 (a): “As of and subject to the occurrence of the Effective Date and the payment of
any applicable Cure Amount, all executory contracts . . . shall be deemed assumed . . . except for any
executory contract or unexpired lease that (i) previously has been assumed, assumed and assigned, or
rejected . . ., (ii) is the subject of a separate motion or notice filed . . . on or before the Confirmation
Date seeking to assume, assume and assign, or reject pursuant to this Plan, the Confirmation Order
or section 365 . . ., or (iii) is the subject of a pending Assumption Dispute.

5
     See Plan, at §8.1 (b).
6
    See Plan at §8.2 (b).
7
 See Notice to Counterparties to Executory Contracts and Unexpired Leases of the Debtors that May
be Assumed and Assigned [ECF 183].

{01397020;v2 }                                         ‐ 5 ‐
                                                                    Objection and Reservation of Rights of Salesforce Re
                                                                            Assumption of Executory Contracts

                                                         
                                                                



executory contracts and unexpired leases the Debtors intend to assume (or assume and

assign) or the Cure Amounts that must be paid with respect to any such contracts or leases.

              10.            The Plan also provides that, as of the Effective Date of the Plan, the Holders

of Claims and other parties-in-interest (the “Releasing Parties”)8 are deemed to fully,

conclusively, absolutely and irrevocably release and discharge the Released Parties9 from,

among other things, any and all Claims, obligations, rights, damages, demands, debts, rights,

Causes of Action, and liabilities, existing or hereinafter arising, that any such Releasing Party

would have been legally entitled to assert based on or relating to, or in any manner arising

from, the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases,

or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan.10

              Salesforce Cure Amount & Future Revenues Under the Salesforce Contract

              11.            Based on Salesforce’s review of its books and records pertinent to the

Debtors’ account(s), Salesforce asserts that: (a) the Debtors (including, without limitation,

David’s Bridal, Inc.) have failed to pay all Fees due and owing pursuant to the Salesforce

Contract, and (b) more specifically, as of this date, not less than US$ 351,710.49 (the

“Salesforce Cure Amount”) is due and owing to Salesforce pursuant to the Salesforce

Contract, of which $295,087.49 past due. See Ramirez Declaration at ¶15.

              12.            Based upon Salesforce’s books and records pertinent to the Debtors’

account(s), Salesforce believes and asserts that, from and after the date of the Ramirez

Declaration, an additional amount of US$ 1,500,470.44 will become due and owing for the

Salesforce Services to be provided through the end of the term of the Salesforce Contract


                                                            
8
   See Plan, Article I., §110.
9
    The “Released Parties” are identified in the Plan at Article I., §109.
10
     See §10.6(b) of the Plan.

{01397020;v2 }                                                 ‐ 6 ‐
                                                                        Objection and Reservation of Rights of Salesforce Re
                                                                                Assumption of Executory Contracts

                                                                
                                                       



(the “Future Revenues”). See Ramirez Declaration at ¶16.

                         GROUNDS FOR THE RELIEF REQUESTED

      A. All Defaults Under An Assumed Contract Must Be Cured

          13.     Pursuant to the Bankruptcy Code, a debtor in possession (or trustee) is

prohibited from assuming an executory contract or unexpired leases unless it cures all

monetary defaults in full – including all monetary defaults that arise both pre-petition and post-

petition. See 11 U.S.C. §365(b)(1)(A); In re Kiwi Intern. Air Lines, Inc., 344 F.3d 311, 318

(3rd Cir. 2003) (“Once an assumption order is entered, the creditor must perform in

accordance with the terms of the assumed agreements. . . In other words, the debtor must

cure all defaults, assure future performance, and make the other contracting party whole

before it may be permitted to assume the agreement.”).11 “The other party to the contract or

lease that the [debtor in possession or] trustee proposes to assume is entitled to insist that any

defaults, whenever they may have occurred, be cured, that appropriate compensation be

provided, and that, a past default having occurred, adequate assurance of future performance

is available.” 3 COLLIERS ON BANKRUPTCY § 365.05[2] (Alan N. Resnick & Henry J.

Sommer eds., 15th ed. rev. 2008).

          14.     Here, the evidence submitted by Salesforce establishes that, as of this date, not

less than US$ 351,710.49 (i.e., the Salesforce Cure Amount) is due and owing, but unpaid,

pursuant to the Salesforce Contract. See Ramirez Declaration at ¶15. Accordingly, based on

the evidence before the Court, the Debtors are obligated to cure this monetary default in full

as a condition of the assumption of the Salesforce Contract pursuant to 11 U.S.C.

§365(b)(1)(A).



                                                            
11
     Accord, In re Columbia Gas System Inc., 50 F.3d 233, 238–39 (3d Cir.1995) (“the Bankruptcy Code
provides that the cost of performing the debtor's obligations is an administrative expense of the estate. . .
.”); Stoltz v. Brattleboro Housing Authority, 315 F.3d 80, 94 (2nd Cir. 2002).
{01397020;v2 }                                       ‐ 7 ‐
                                                                  Objection and Reservation of Rights of Salesforce Re
                                                                          Assumption of Executory Contracts

                                                       
                                                       


      B. Assignment of the Executory Contract and Unexpired Lease

          15.     The Bankruptcy Code permits assignment of an unexpired executory contract

or unexpired lease only if (A) the debtor in possession or trustee assumes the contract or

lease in accordance with 11 U.S.C. §365(b)(1), and (B) the assignee provides adequate

assurance of future performance of such contract or lease, whether or not there has been a

default in such contract or lease. See 11 U.S.C. §365(f)(1), (2)(A) and (B); In re Fleming

Companies, Inc., 499 F.3d 300, 305 (3d Cir. 2007) (assignment denied where the prospective

assignee cannot perform a material and significant term of the agreement).12 Determining

whether an assignee has provided adequate assurance of its ability to perform the contract in

the future “must be determined by consideration of the facts of the proposed assumption.” Id.

at 307. Adequate assurance of future performance has to be provided before an assignment

may be authorized even if the executory contract at issue is not in default (e.g., a monetary

default has been cured as a condition of assumption pursuant to 11 U.S.C. §365(b)(1)). Id.

at 305.

          16.     Additionally, the non-debtor counterparty to the executory contract that may be

assumed and assigned is entitled to notice of the identity of the actual assignee and to demand

adequate assurance of future performance by that specific assignee. In re Golden Books

Family Entertainment, Inc., 269 B.R. 300 (Bankr. D. Del. 2001).

          17.     Here, Salesforce does not object to the assignment of the Salesforce Contract

provided that the identity of the prospective assignee is disclosed by the Debtors, and

evidence providing adequate assurance of future performance by the prospective assignee is

adduced and timely submitted for Salesforce’s review and consideration.

                                  RESERVATION OF RIGHTS

          18.      Salesforce does not object to the assumption of the Salesforce Contract provided

                                                            
12
    Accord, In re Kiwi Int'l Air Lines, Inc., 344 F.3d 311, 318 (3rd Cir. 2003); Cinicola v. Scharffenberger,
248 F.3d 110, 120 (3d Cir. 2001); In re Joshua Slocum Limited, 922 F.2d 1081, 1091 (3rd Cir. 1990).
{01397020;v2 }                                       ‐ 8 ‐
                                                                  Objection and Reservation of Rights of Salesforce Re
                                                                          Assumption of Executory Contracts

                                                       
                                                    



the Confirmation Order requires payment of the Salesforce Cure Amount (plus all amounts that

accrue from this date through the effective date of the Assumption Order) in full, and includes

the other relief requested by this Limited Objection.

          19.     However, with respect to any and all other executory contracts and/or unexpired

leases to which it is a counterparty (individually, an “Excluded Contract”) and, collectively, the

“Excluded Contracts”) other than the Salesforce Contract, Salesforce hereby expressly reserves

(the “Reservation of Rights”) all rights, interests, claims, counterclaims, rights of setoff and

recoupment and/or defenses pertaining to any or all Excluded Contracts including, without

limitation, (a) the right to object to the assumption and/or assignment by the Debtors of any such

Excluded Contract, (b) the right to payment of all monetary defaults that exist with respect to

each such Excluded Contract, and/or (c) the right to have the assignment of any such Excluded

Contract specifically conditioned on the Court finding, based on competent evidence, that the

actual, proposed assignee of such contract is capable of performing all terms and conditions of

such Excluded Contract including, without limitation, payment of all amounts that will come due

and owing subsequent to any such assignment.

          WHEREFORE, if the Court determines to approve the assumption of the Salesforce

Contract, Salesforce requests that the Assumption Order include the following relief and

protections of Salesforce’s interests:

           A.     Findings of fact and conclusions of law that state: (1) the Salesforce Contract

constitutes a single integrated executory contract for purposes of assumption and assignment

pursuant to 11 U.S.C. §365; (2) the Services are provided by Salesforce to the Debtors

pursuant to the Salesforce Contract; (3) the Salesforce Cure Amount that has accrued, and

remains due and owing pursuant to the Salesforce Contract is not less than US$351,710.49,

plus all additional amounts that accrue from the entry of the Assumption Order through the

date such order becomes effective; and (4) from and after this date through the expiration of


{01397020;v2 }                                     ‐ 9 ‐
                                                              Objection and Reservation of Rights of Salesforce Re
                                                                      Assumption of Executory Contracts

                                                    
                                                     



the Salesforce Contract, the Future Revenues of not less than $1,500,470.44 will be due and

owing on account of the Services provided (or to be provided) pursuant to such contract.

           B.     Orders the Debtors to pay to Salesforce, in satisfaction of the Salesforce Cure

Amount, not less than US$ 351,710.49 to cure the monetary default that has accrued, and

remains due and owing but unpaid to date, plus such additional amounts as may accrue prior

to the Confirmation Order (and Plan) becoming effective with respect to assumption of the

Salesforce Contract.

           C.     Conditions the effectiveness of the assumption, or the assumption and

assignment, of the Salesforce Contract upon the satisfaction of the following conditions:

                  1. the payment of the Salesforce Cure Amount in full pursuant to §§ 8.1, 8.2

and 8.3 of the Plan (subject to resolution of any Assumption Disputes pursuant to § 8.2(b));

                  2. the Debtors’ identification of the prospective Assignee of the Salesforce

Contract, and submission of admissible evidence that provides adequate assurance that the

Assignee is capable and willing to perform all terms and conditions of the Salesforce Contract

including, without limitation, payment of all Future Revenues pursuant to such contract after

its assumption and assignment; and

                  3. notwithstanding anything contained in Article X of the Plan, the Release

subject to §10.6 (b) of the Plan shall not be effective with respect to Salesforce, the Salesforce

Cure Amount or the Salesforce Contract unless and until the Salesforce Cure Amount has

been paid in full as otherwise provided by Article VIII of the Plan.

          D.      Approves the Reservation of Rights at it pertains to any Excluded Contract;

and

          E.      Grants such other relief as may be just and proper.




{01397020;v2 }                                     ‐ 10 ‐
                                                               Objection and Reservation of Rights of Salesforce Re
                                                                       Assumption of Executory Contracts

                                                     
                                     


 Dated: December 14, 2018   ASHBY & GEDDES, P.A.

                            /s/ Ricardo Palacio
                             Ricardo Palacio (#3765)
                             500 Delaware Avenue, 8th Floor
                             P.O. Box 1150
                             Wilmington, DE 19899
                             Telephone: (302) 654-1888
                             Facsimile: (302) 654-2067
                             E-mail: rpalacio@ashby-geddes.com 



                            -and-

                            BIALSON, BERGEN & SCHWAB,
                            A Professional Corporation

                             Thomas M. Gaa, Esq.
                             2600 El Camino Real, Suite 300
                             Palo Alto, CA 94306
                             Telephone: (650) 857-9500
                             Fax: (650) 494-2738
                             E-mail: Tgaa@bbslaw.com

                            Attorneys for creditor salesforce.com, Inc.




{01397020;v2 }                   ‐ 11 ‐
                                             Objection and Reservation of Rights of Salesforce Re
                                                     Assumption of Executory Contracts

                                     
